Citation Nr: 1632064	
Decision Date: 08/11/16    Archive Date: 08/23/16

DOCKET NO.  05-31 012	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for generalized anxiety disorder, to include a total disability rating based upon individual unemployability (TDIU) due to the generalized anxiety disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel




INTRODUCTION

The Veteran served on active duty from July 1968 to June 1970.  This matter came before the Board of Veterans' Appeals (Board) on appeal of a January 2005 Decision Review Officer decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which assigned an initial rating of 50 percent for generalized anxiety disorder, from July 28, 2003, the effective date of service connection.  During the pendency of this appeal it was determined that the Veteran was also claiming that he is entitled to a total disability rating based on individual unemployability (TDIU) due to the generalized anxiety disorder.  

The Veteran's appeal was most recently denied by the Board in a January 2012 decision.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court).  In a July 2013 Memorandum Decision, the Court vacated the Board's decision and remanded the case to the Board for additional proceedings consistent with the Memorandum Decision.  

In March 2014, the Board remanded the case for further evidentiary development.  


REMAND

Following its review of the record, the Board has determined that further action by the originating agency is required before the Board decides the appeal.

In its March 2014 remand, the Board directed that the Agency of Original Jurisdiction (AOJ) afford the Veteran a VA examination to determine the current degree of severity of his anxiety disorder and the Veteran's anxiety disorder, in and of itself, precluded "substantially gainful" employment.  The examiner was to comment generally on the functional and industrial impairment caused by the service-connected anxiety disorder, and then indicate whether, without consideration of the Veteran's age and any nonservice-connected disabilities, the service-connected anxiety disorder resulted in his unemployability.  In furnishing an opinion, the examiner was to consider and comment upon as necessary, the following evidence: statements and testimony of the Veteran to the effect that he is unable to maintain gainful employment as a result of his anxiety disorder (he indicated that he worked for his uncle but did not receive a regular paycheck and was forced to stop working after a workplace altercation); his VA mental health outpatient records showing that he received frequent treatment for such symptoms as persistent and near-daily panic attacks, irritability, and social withdrawal/isolation; and reports of VA examinations in December 2004, August 2006, and March 2009 reflecting GAF scores of 53, 45, and 45, respectively.  

In response to the Board's remand the Veteran was afforded a VA psychiatric examination in April 2014.  In the corresponding examination report, the examiner opined that the Veteran had Generalized Anxiety Disorder and Cluster B Personality Traits.  The examiner did not indicate whether it was possible to differentiate what symptoms were attributable to each disorder.  After completing the psychiatric evaluation, the VA examiner opined that it is "beyond the scope of a clinical psychologist to opine whether a mental disorder precludes 'substantially gainful' employment."  The examiner then explained that issues regarding substantially gainful employment would need to be addressed by an occupational specialist.

In August 2015, a VA psychologist reviewed the evidence of record, including the April 2014 VA examination report.  The VA psychologist did not provide any information indicating that she was an occupational specialist.  Nevertheless, she prepared an addendum opinion indicating that "[a] baseline pattern of 'gainful employment' is difficult to determine, given [that] [the Veteran's] limited work history (odd jobs and selling drugs) and his history as a convicted felon limit his work possibilities post-incarceration."  The psychologist discussed the functional effect of many of the Veteran's psychiatric symptoms on his ability to perform future employment.  However, given the Veteran's limited job history, the psychologist was unable to provide an opinion that considered his employability based on that prior occupational history.  The psychologist did not comment on statements and testimony of the Veteran to the effect that he is unable to maintain gainful employment as a result of his anxiety disorder (he indicated that he worked for his uncle but did not receive a regular paycheck and was forced to stop working after a workplace altercation); his VA mental health outpatient records showing that he received frequent treatment for such symptoms as persistent and near-daily panic attacks, irritability, and social withdrawal/isolation; or his VA examination reports in December 2004, August 2006, and March 2009 reflecting GAF scores of 53, 45, and 45, respectively.  

Under these circumstances, the Board finds it necessary to provide the Veteran with a new VA psychiatric examination to ascertain the current severity of his service-connected general anxiety disorder and its impact on his employability.  If more than one psychiatric disorder is diagnosed, the examiner must distinguish, to the extent possible, which symptoms are attributable to the service-connected disability.  

In addition, a Social and Industrial Survey should be conducted by a social worker with appropriate expertise.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, record should be annotated to reflect such and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2016).
 
2.  When all indicated record development has been completed, a Social and Industrial Survey should be conducted by a social worker with appropriate expertise to ascertain the Veteran's education and occupational background and the types of employment that he is qualified to perform in light of his education and occupational background.  

3.  Then, the Veteran should be afforded a VA psychiatric examination by a psychiatrist or psychologist who has not previously evaluated him in connection with this case.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated studies should be performed.  

The RO or the AMC should ensure the examiner provides all information required for rating purposes.

In addition the examiner should state an opinion as to whether there is a 50 percent or better probability that the Veteran's service-connected generalized anxiety disorder is sufficient by itself to preclude him from obtaining or maintaining any form of substantially gainful employment consistent with his education and occupational background.

In providing this opinion, the examiner must comment on the retrospective statements and testimony of the Veteran to the effect that he is unable to maintain gainful employment as a result of his anxiety disorder (he indicated that he worked for his uncle but did not receive a regular paycheck and was forced to stop working after a workplace altercation); his VA mental health outpatient records showing that he received frequent treatment for such symptoms as persistent and near-daily panic attacks, irritability, and social withdrawal/isolation; the reports of his VA examinations in December 2004, August 2006, and March 2009 reflecting GAF scores of 53, 45, and 45, respectively; and the report of the Social and Industrial Survey performed in response to this remand.  

A complete rationale for the opinion must also be provided.  

4.  The RO or the AMC should also undertake any other development it determines to be warranted.
 
5.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




